               Case 2:20-mj-00121-DB Document 27 Filed 07/26/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   SAM STEFANKI
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
     Facsimile: (916) 554-2900
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-00121-DB

11                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
12                           v.                           5.1(d) AND EXCLUDING TIME

13   GRAHAM HETTINGER,
                                                          DATE: July 27, 2021
14                                 Defendant.             TIME: 2:00 p.m.
                                                          COURT: Hon. Deborah Barnes
15

16
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
17
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on July 23, 2021. The
18
     Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
19
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
20
     5.1(d) of the Federal Rules of Criminal Procedure.
21
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
22
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
23
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
24
     not adversely affect the public interest in the prompt disposition of criminal cases.
25
     ///
26
     ///
27
     ///
28

       [PROPOSED] FINDINGS AND ORDER                       1
30
                 Case 2:20-mj-00121-DB Document 27 Filed 07/26/21 Page 2 of 2


 1          THEREFORE, FOR GOOD CAUSE SHOWN:

 2          1.      The date of the preliminary hearing is extended to October 29, 2021, at 2:00 p.m.

 3          2.      The time between July 27, 2021, and October 29, 2021, shall be excluded from

 4   calculation pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5          3.      The defendant shall appear at that date and time before the Magistrate Judge on duty.

 6

 7          IT IS SO ORDERED.

 8
     Dated: July 23, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                       2
30
